Detailed Action
This action is in response to Applicant's communications filed 16 March 2018.  
Claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (A neural network based approach for product form design, hereinafter "Hsiao") in view of Karnik et al. (US 2008/0301081, hereinafter "Karnik").

Regarding Claim 1,
Hsiao teaches a product configuration device that outputs a configuration of a product in accordance with a set of configuration rules, the device comprising:
a rule learning system (Figure 1, Flow chart of the design model, p. 70) configured to:
acquire a first set of data representing a plurality of configurations of the product ("(1) Select an objective product as the subject for studying (2) Collect the products that are already available on the market" p. 69);
generate a neural network model representing the first set of data (Figure 1, Construct a neural network for the input and output factors, p. 70); and
extract relationships between configuration attributes from the neural network model ("The obtained experiment data in Table 2 can be used to analyze the relationships between the form parameters and product image scores. To predict the image perceptions for different chair forms, a back-propagation neural network is used to analyze these data." sec. 3.7, p. 76).

Hsiao does not explicitly teach modify the set of configuration rules based on the extracted relationships to generate a modified set of configuration rules for the product configuration device.
Karnik teaches modify the set of configuration rules based on the extracted relationships to generate a modified set of configuration rules for the product configuration device ("An administrator may mark the association rules as valid or invalid. More specifically, the administrator examines a discovered rule (like the two examples above) and indicates whether it is a valid rule, or a coincidence due to some unintended correlations in the data. When the configuration analyzer 110 is first deployed, the discovery or inference of several such coincidental rules along with legitimate rules is expected by the analyzer software 206. However, the configuration analyzer 110 persistently stores the administrator's valid/invalid annotation or markings in a rule-base, which is part of the violation analyzer 214 (discussed below with respect to FIG. 2). In subsequent runs, the same rule is not proposed again." [0052]).
Hsiao and Karnik are analogous art because both are directed to determining rules from configuration data. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network product design method of Hsiao with the rule generation and processing of Karnik.  The modification would have been obvious because one of ordinary skill in the art would be motivated to have easy to 

Regarding Claim 2,
The Hsiao/Karnik combination teaches the product configuration device of claim 1.  Hsiao further teaches a rule execution engine that outputs the configuration of the product based on the modified set of configuration rules ("design a chair and predict its image by starting from inputting a set of conﬁguration parameters. The implementation procedure is described as follows.  
(1) Set the ‘back’, ‘seat’ and ‘support’ shapes by regulating the rolling block (Fig. 7) to a given value for each part. Then select the shapes of the ‘armrest’ and ‘base’ by marking one of the shapes given in this Figure. The given shape parameters and assigned shapes for all parts, in this case, are shown in Fig. 14. 
(2)	When the shape for each part has been assured, the icon ‘Go’ (Fig. 7) is marked to enter the conﬁguration-rendering window to see the assembled product from different views (Fig. 11).
(3)	Check the obtained image scores for different images (Fig. 13). The result shows that the arrangement of the image scores for the obtained product is ‘Steady’ (0.74), ‘Durable’ (0.65), ‘Practical’ (0.56), ‘Comfortable’ (0.51), ‘Grand’ (0.49), and ‘Elegant’ (0.36), suggesting that the designed product has strongly ‘Steady’ image and somewhat ‘durable’.
(4)	If the designed product does not satisfy the desired image, the designer can change the form(s) of the product by repeating steps 1–3 to design a new type until the result is satisfactory." sec. 5, pp. 81-82)

Regarding Claim 3,
The Hsiao/Karnik combination teaches the product configuration device of claim 1.  Hsiao and Karnik teach wherein the rule learning system is configured to apply variable window processing to an input based on the first set of data (Hsiao: "(3) Divide the product into several elements (parts) according to their functions and construct the basic form categories (or function carriers) of each element by using a morphological chart. (4)	Select the adequate image words to establish the relationships between product forms and their image perceptions" sec. 1, p. 69; Karnik: " The analyzer software 206 analyzes the configuration data table and infers relationships between columns (or configuration attributes or attribute-value pairs) of the table" [0045]).
Hsiao and Karnik are analogous art because both are directed to determining rules from configuration data. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network product design method of Hsiao with the rule generation and processing of Karnik.  The modification would have been obvious because one of ordinary skill in the art would be motivated to have easy to use tools to prevent unforeseen configuration errors, as suggested by Karnik (Karnik: [0008]-[0009]).

Regarding Claim 4,
The Hsiao/Karnik combination teaches the product configuration device of claim 3, wherein the rule learning system is further configured to reorder an output of the variable window processing and generate an intermediate output based on a level of connections of each configuration attribute (Hsiao: "(3) Divide the product into several elements (parts) according to their functions and construct the basic form categories (or function carriers) of each element by using a morphological chart" sec. 1, p. 69).

Regarding Claim 5,
The Hsiao/Karnik combination teaches the product configuration device of claim 4, wherein the intermediate output includes configuration attributes spatially arranged with most connected attributes being at one end of the intermediate output and least connected attributes being at an opposite end of the intermediate output (Karnik: "As used herein the term "configuration management database (CMDB)" refers to a database that contains all rel­evant information about the components of the computing environment of an organization's IT services and the relation­ships between those components. A CMDB provides an orga­nized view of data and a means of examining that data from any desired perspective. Within this context, components of an information system are referred to as "configuration items (CI)." A CI can be any conceivable IT component, including software, hardware, documentation, and personnel, as well as any combination thereof." [0029]; it would have been obvious to one of ordinary skill in the art that an organized view of data and a means of examining that data from any desired perspective includes arrangements of greatest to least for the number of connected attributes).
Hsiao and Karnik are analogous art because both are directed to determining rules from configuration data. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network product design method of Hsiao with the rule generation and processing of Karnik.  The modification would have been obvious because one of ordinary skill in the art would be motivated to have easy to use tools to prevent unforeseen configuration errors, as suggested by Karnik (Karnik: [0008]-[0009]).

Regarding Claim 9,
The Hsiao/Karnik combination teaches the product configuration device of claim 1.  Hsiao further teaches wherein the neural network model includes a first and a second layer of neurons ("Back-propagation neural network (BPN) is a multi-layer network with learning ability, in which the input layer, hidden layer and output layer are included and the hidden layer might be multiple." sec. 2, p. 69),
the first layer of neurons performs learning of configuration attribute relationships ("a command set for describing the conﬁguration of a part is constructed based on needs and then used to regulate product conﬁgurations" sec. 3.2, p. 71), and the second layer of neuron condenses the learned attributes into an output vector of predefined dimensions ("There are two operation processes, the learning process and recalling pro-cess, included in a BPN. Forty training examples are input to the network to get the weights and biases between the input and the hidden layers and those between the hidden and output layers by using gradient steepest descent method. BPN is a well-developed theory and references are readily available17,18. Thus, the learning and the recalling algorithms for a back-propagation network used in this study are not elaborated on here." sec. 2, p. 70).

Regarding Claim(s) 10-14 and 18,
Claim(s) 10-14 and 18 recite(s) a method corresponding to the method steps performed by the device recited in claim(s) 1-5 and 9, respectively.  The Hsiao/Karnik combination teaches the limitations of claim(s) 10-14 and 18 as set forth above in connection with claim(s) 1-5 and 9.  Therefore, claim(s) 10-14 and 18 is/are rejected under the same rationale as respective claim(s) 1-5 and 9.

Regarding Claim(s) 19 and 20,
Claim(s) 19 and 20 recite(s) a non-transitory computer-readable medium corresponding to the device recited in claim(s) 1 and 2, respectively.  The Hsiao/Karnik combination teaches the limitations of claim(s) 19 and 20 as set forth above in connection with claim(s) 1 and 2.  Therefore, claim(s) 19 and 20 is/are rejected under the same rationale as respective claim(s) 1 and 2.

Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (A neural network based approach for product form design, hereinafter "Hsiao") in view of Karnik et al. (US 2008/0301081, hereinafter "Karnik") and Biagini et al. (Preliminary Design Through Graphs: A Tool for Automatic Layout Distribution, hereinafter "Biagini").

Regarding Claim 6,
The Hsiao/Karnik combination teaches the product configuration device of claim 4.  The Hsiao/Karnik combination does not explicitly teach wherein the rule learning system is further configured to apply fixed window processing to the intermediate output and generate a relationship matrix representing a strength of relationships between the configuration attributes.
Biagini teaches wherein the rule learning system is further configured to apply fixed window processing to the intermediate output and generate a relationship matrix representing a strength of relationships between the configuration attributes (FIGS. 2-5; "define a relationship matrix that allows a systematic evaluation of the relation between functions and spaces." " Figure 7 shows the relationship matrix, the initial graph and two of the possible optimized layouts. In figure 8, we performed a comparison between the actual layout configuration and one of the possible optimized layouts." p. 11).
Hsiao and Biagini are analogous art because both are directed to product design using rules. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network based product form design of the Hsiao/Karnik combination with the relationship rules of Biagini.  The modification would have been obvious because one of ordinary skill in the art would be motivated to promote efficient design, as suggested by Biagini (Biagini: p.68).

Regarding Claim 7,
The Hsiao/Karnik/Biagini combination teaches the product configuration device of claim 6.  Biagini further teaches wherein the rule learning system is further configured to generate a new configuration rule for a relationship between configuration attributes having a strength above a threshold value ("The designer assigns a value to a specific spatial relationship. This spatial relationship could, for example, be  subdivided into a five-point scale such as “close proximity essential”, “close proximity desirable”, “separation desirable”, “high separation desirable”, and “no spatial relation”. The value is indicated in the intersection of the rows (Figure 2)." p.6, this teaches different threshold values; "The general idea consists of associating a “space” (depicted in the relationship matrix) with a circle, with a proportional area defined in the design requirement document. Moreover, each of these circles is connected to others through springs with specific features of attraction or repulsion according to the relationship matrix previously defined. The final layout distribution is achieved from the collision of multiple circles." p.8, this teaches new configuration rules; "The phase of implementing the previously defined rules is based on the use of Grasshopper to analyse and visualize different layout configurations. The layout is generated by simulating a process involving the collision of spheres, which represents specific functions of the design program. The spheres are attracted or rejected as a function of the relationships matrix, as defined above. The layout thus obtained will remain in a sort of abstract state independent of information about the exterior form, but will still provide a useful tool for the decision-making process." p. 2).
Hsiao and Biagini are analogous art because both are directed to product design using rules. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network based product form design of the Hsiao/Karnik combination with the relationship rules of Biagini.  The modification would have been obvious because one of ordinary skill in the art would be motivated to promote efficient design, as suggested by Biagini (Biagini: p.68).

Regarding Claim 8,
The Hsiao/Karnik/Biagini combination teaches the product configuration device of claim 7.  Karnik further teaches wherein the threshold value is selected to generate a predetermined number of configuration rules ("The rules that achieve a certain minimum level of support are included in a given mining model can be explicitly specified. This ensures a highly meaningful result. It is also one of the ways in which the number of rules that are created can be controlled." [0048]).
Hsiao and Biagini are analogous art because both are directed to product design using rules. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network based product form design of the Hsiao/Karnik combination with the relationship rules of Biagini.  The modification would have been obvious because one of ordinary skill in the art would be motivated to promote efficient design, as suggested by Biagini (Biagini: p.68).

Regarding Claim(s) 15-17,
Claim(s) 15-17 recite(s) a method corresponding to the method steps performed by the device recited in claim(s) 6-8, respectively.  The Hsiao/Karnik/Biagini combination teaches the limitations of claim(s) 15-17 as set forth above in connection with claim(s) 6-8.  Therefore, claim(s) 15-17 is/are rejected under the same rationale as respective claim(s) 6-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/CHARLES C KUO/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126